American Funds Global High-Income Opportunities Fund 6455 Irvine Center Drive Irvine, CA 92618 Courtney R. Taylor Secretary December 18, 2012 Document Control U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-3628 Re: American Funds Global High-Income Opportunities Fund File Nos. 333-183930 and 811-22745 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on December 13, 2012 of Registrant’s Pre-Effective Amendment No. 2 under the Securities Act of 1933 and Amendment No. 2 under the Investment Company Act of 1940. Sincerely, /s/ Courtney R. Taylor Courtney R. Taylor Secretary
